Bronson, J.
Plaintiff appeals from the property settlement portion of a divorce judgment entered between the parties and the denial of her motion for a new trial; Our findings indicate the division of personal property made in this case was eminently fair, given defendant’s sizable mortgage prepayment, the sums expended by him to discharge joint indebtedness, and the amounts he contributed to the marital coffers at the outset of the marriage.
The sale of the marital home at less than its appraised value was in large part plaintiff’s own fault. We find no error in the trial judge’s refusal to reduce defendant’s share of the proceeds, particularly in light of plaintiff’s favorable treatment with respect to personal property and the amounts *407previously subtracted from defendant’s award to cover child support.
The trial judge concluded that because of defendant’s present financial plight and plaintiffs ability to pursue the litigation without further attorney’s fees, her request for additional compensation for her attorney should be denied. We do not feel that the trial judge erred in that judgment.
It is truly unfortunate that both parties have experienced such serious financial problems in addition to the breakdown of their marriage. The trial judge did a commendable job in resolving a difficult problem. The property award is fair and equitable under all of the circumstances. We would not have reached a different result had we been in the position of the trial judge. Mixon v Mixon, 51 Mich App 696, 700; 216 NW2d 625 (1974).
Affirmed.
M. J. Kelly, J., concurred.